94 F.3d 651
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mike HERNANDEZ, Plaintiff-Appellant,v.Eddie YLST, Warden, California Medical Facility;  Kitchen,Associate Warden;  Carlson, CorrectionalCounselor;  Diaz, CorrectionalAdministrator;  Tabilon, StaffPsychiatrist,Defendants-Appellees.
No. 95-15408.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 16, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Mike Hernandez, a California state prisoner, appeals pro se the district court's summary judgment in favor of defendants in his 42 U.S.C. § 1983 action.  We vacate the judgment and remand, because the district court failed to advise Hernandez of the requirements of Fed.R.Civ.P. 56.   See Anderson v. Angelone, 86 F.3d 932, 935 (9th Cir.1996);   Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988).

VACATED and REMANDED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 On remand, the district court should consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996)